                 Case 19-11553-RAM          Doc 49     Filed 03/09/20     Page 1 of 5



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI-DADE DIVISION
 In re: Vivian E Gonzalez                              Case Number: 19-11553-RAM
                                                       Chapter 7
              Debtor(s)
 _____________________________________/

   NOTICE OF CHANGED CIRCUMSTANCES, PROPERTY NO LONGER IN DEBTOR(S)
        POSSESSION, AND RULE 1019 REPORT OF CHAPTER 13 DEBTOR(S)
                       CONVERTING TO CHAPTER 7

       Debtor(s), by and through the undersigned counsel, and pursuant to 11 U.S.C. 348 and Rule 1019
of the Federal Rules of Bankruptcy Procedure, hereby file(s) this Notice of Changed Circumstance of
Chapter 13 Debtor Converting to Chapter 7, and states as follows:
              Debtor(s) income as reflected in Schedule I of the Chapter 13 petition decreased and
              Debtor is unable to continue to fund the Chapter 13 Plan because:
                            Loss of job for a period
                            Decrease in monthly disposable income
                            Increase in monthly expenses
              Debtor(s) was unable to financially continue funding his/her Chapter 13 Plan because:
                              POC filed by creditor made Chapter 13 Plan not feasible
                              Other: _ _________________________
              Debtor(s) Chapter 13 Plan sought to cure the arrearages of Debtor(s)’ homestead and
              Debtor sought and obtained Mortgage Modification:
                            Sell his/her Debtor’s Homestead property; or
                            MMM was not approved in a Ch 13

              Other:
                       _____________________________________________


       Debtor(s) is/are no longer in possession of the real and/or personal property listed in the
following schedules:
                              Schedule A: _____________________________

                              Schedule B: Bank of America Business Checking Acct #8179

                                             Closed in May 2019

                                             Navient 401K closed in October 2019
                   Case 19-11553-RAM         Doc 49     Filed 03/09/20    Page 2 of 5

Page 2.                                       In re: Vivian E Gonzalez
                                                     Case No. 19-11553-RAM



  SCHEDULE OF UNPAID DEBTS INCURRED POST-PETITION AND PRECONVERSION
                           (RULE 1019 REPORT)

          Debtor(s), by and through the undersigned counsel, pursuant to Rule 1019 of the Federal Rules
of Bankruptcy Procedure, hereby files this Schedule of Unpaid Debts Incurred Post-Petition and Pre-
Conversion (Rule 1019 Report), and states:

 Creditors Name and Mailing           c Consideration for     c   u   d   Amount of
           Address                    o      Claim            o   n   i    Claim
                                      d                       n   l   s
                                      e                       t   i   p
                                      b                       i   q   u
                                      t                       n   u   t
                                      o                       g   i   e
                                      r                       e   d   d
                                                              n   a
                                                              t   t
                                                                  e
                                                                  d
Credit Corp Solutions, Inc              Lawsuit                             $2,500
180 West Election Road, S
Drapter, UT 84020
Banptist Medicla Group                  Medical                              $500

PO Box 198054



Total:                                                                      $3,000
                               Case 19-11553-RAM        Doc 49   Filed 03/09/20       Page 3 of 5

Page 3.                                                  In re: Vivian E Gonzalez
                                                                Case No. 19-11553-RAM

                                                   CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that a true and correct copy of the foregoing was sent, via

Regular U.S. Mail to all parties on the attached services list and via CM/ECF to all parties listed

below on March 4, 2020.

      -      Nancy K. Neidich, Chapter 13 Trustee – e2c8f01@ch13miami.com and ecf2@ch13miami.com
      -      Office of the US Trustee – USTPRegion21.MM.ECF@usdoj.com
      -      Maria Yip, Chapter 7 Trustee


                                                             KINGCADE & GARCIA, P.A
              CERTIFICATE PURSUANT TO                        Counsel for the Debtor
                LOCAL RULE 9011-4(B)                         Kingcade Building
                                                             1370 Coral Way ▪ Miami, Florida 33145-2960
                  I HEREBY CERTIFY that I                    WWW.MIAMIBANKRUPTCY.COM
             am admitted to the Bar of the United            Telephone: 305-285-9100 ▪ Facsimile: 305-285-9542
             States District Court for the
             Southern District of Florida and I am           /s/ Timothy S. Kingcade
             in compliance with the additional
             qualifications to practice in this
                                                             □ Timothy S. Kingcade, Esq., FBN 082309
             Court set forth in Local Rule 2090-             □ Wendy Garcia, Esq., FBN 0865478
             1(A).                                           □ Jessica L. McMaken, Esq., FBN 580163




S:\Forms\Bankruptcy\1019 Report\1019 Report-.doc
                                    Case 19-11553-RAM      Doc 49          Filed 03/09/20   Page 4 of 5
Label Matrix for local noticing                BMW Bank of North America,                      BMW Financial Services NA, LLC, c/o AIS Port
113C-1                                         c/o AIS Portfolio Services, LP                  4515 N Santa Fe Ave. Dept. APS
Case 19-11553-RAM                              4515 N Santa Fe Ave. Dept. APS                  Oklahoma City, OK 73118-7901
Southern District of Florida                   Oklahoma City, OK 73118-7901
Miami
Fri Feb 28 08:12:34 EST 2020
Berkeley Florist Supply Co., Inc.              JPMorgan Chase Bank, N.A.                       JPMorgan Chase Bank, National Association
c/o Brandon A Rotbart, P.A.                    c/o Jennifer Laufgas                            c/o Ashley P Popowitz
12000 Biscayne Blvd., Suite 502                3575 Piedmont Rd., N.E., Suite 500              110 SE 6th ST., Suite 2400
North Miami, FL 33181-2725                     Atlanta, GA 30305-1623                          Ft. Lauderdale, FL 33301-5056


Law Office of Brandon A. Rotbart, P.A.         Synchrony Bank                                  ADT Security Services
c/o Brandon A. Rotbart, P.A.                   PRA Receivables Management, LLC                 PO Box 650485
12000 Biscayne Blvd., Suite 502                PO Box 41021                                    Dallas, TX 75265-0485
North Miami, FL 33181-2725                     Norfolk, VA 23541-1021


ARS National Services                          Accion East, Inc                                Amex
PO Box 469100                                  115 East 23rd St                                Po Box 297871
Escondido, CA 92046-9100                       New York, NY 10010-4508                         Fort Lauderdale, FL 33329-7871



(p)ASCENDIUM EDUCATION SOLUTIONS INC           Atlantic Credit & Finance, Inc.                 (p)BMW FINANCIAL SERVICES
2501 INTERNATIONAL LANE                        PO BOX 2083                                     CUSTOMER SERVICE CENTER
MADISON WI 53704-3180                          Warren, MI 48090-2083                           PO BOX 3608
                                                                                               DUBLIN OH 43016-0306


Berkeley Florist Supply, Inc.                  Cap1/neimn                                      Cap1/saks
2360 NW 23 St                                  26525 N Riverwoods Blvd                         3455 Highway 80 W
Miami, FL 33142-7294                           Mettawa, IL 60045-3440                          Jackson, MS 39209-7202



Chase Bank USA, N.A.                           Chase Card                                      Chase Mtg
c/o Robertson, Anschutz & Schneid, P.L.        Po Box 15298                                    P.o. Box 24696
6409 Congress Avenue, Suite 100                Wilmington, DE 19850-5298                       Columbus, OH 43224-0696
Boca Raton, FL 33487-2853


Citi                                           Citibank, N.A.                                  Citibankna
Po Box 6241                                    701 East 60th Street North                      1000 Technology Dr
Sioux Falls, SD 57117-6241                     Sioux Falls, SD 57104-0493                      O Fallon, MO 63368-2222



Client Services                                GC Services Limited Partneship                  JPMorgan Chase Bank, N.A.
3451 Harry S. Truman Blvd                      PO Box 857                                      c/o Mark A. Jarman
Saint Charles, MO 63301-9816                   Oaks, PA 19456-0857                             P.O Box 29550 Mail Code AZ1-1004
                                                                                               Phoenix AZ 85038-9550


JPMorgan Chase Bank, National Association      Law Office of Brandon A Rotbart, P.A            MCM
Bankruptcy Department                          12000 Biscayne Blvd, Suite 502                  2365 Northside Drive
Mail Code LA4-5555                             Miami, FL 33181-2725                            San Diego, CA 92108-2709
700 Kansas Lane
Monroe, LA 71203-4774
                                 Case 19-11553-RAM               Doc 49            Filed 03/09/20   Page 5 of 5
Midland Funding LLC                                  Navient                                              Office of the US Trustee
PO Box 2011                                          Po Box 9500                                          51 S.W. 1st Ave.
Warren, MI 48090-2011                                Wilkes Barre, PA 18773-9500                          Suite 1204
                                                                                                          Miami, FL 33130-1614


Santander Consumer USA, Inc.                         Santander Consumer Usa                               Syncb/care Credit
P.O. Box 560284                                      Po Box 961245                                        950 Forrer Blvd
Dallas, TX 75356-0284                                Ft Worth, TX 76161-0244                              Kettering, OH 45420-1469



Syncb/old Navy                                       Syncb/tjx Cos Dc                                     Tate & Kirlin Associates
Po Box 965005                                        Po Box 965005                                        580 MIddletown Blvd
Orlando, FL 32896-5005                               Orlando, FL 32896-5005                               Suite 240
                                                                                                          Langhorne, PA 19047-1876


(p)TROPICAL FINANCIAL CREDIT UNION                   Wffnatbank                                           Nancy K. Neidich
3050 CORPORATE WAY                                   Cscl Dispute Team N8235-04m                          www.ch13miami.com
MIRAMAR FL 33025-6548                                Des Moines, IA 50306                                 POB 279806
                                                                                                          Miramar, FL 33027-9806


Timothy S Kingcade Esq                               Vivian E Gonzalez
1370 Coral Way                                       13441 SW 102 Lane
Miami, FL 33145-2960                                 Miami, FL 33186-2887




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Ascendium Education Solutions, Inc                   BMW Financial Services NA, LLC                       (d)Bmw Financial Services
PO BOX 8961                                          P.O. Box 3608                                        5515 Parkcenter Cir
MADISON, WI 53708                                    Dublin, OH 43016                                     Dublin, OH 43017



(d)Mini Financial Services                           Tropical Financial Cu
PO Box 78103                                         3050 Corporate Way
Phoenix, AZ 85062                                    Miramar, FL 33025




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Miami                                             End of Label Matrix
                                                     Mailable recipients      43
                                                     Bypassed recipients       1
                                                     Total                    44
